Appeal from a decision of the Unemployment Insurance Appeal Board, filed January 9, 2008, which ruled, among other things, that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
*1121Claimant briefly worked at a supermarket as a part-time bakery store clerk. He left his job when he was not given full-time benefits as allegedly promised by. his employer. When certifying for unemployment insurance benefits, claimant represented that he was unemployed due to a lack of work. After claimant had collected benefits in the amount of $1,550, the Unemployment Insurance Appeal Board ruled that he was disqualified from receiving them because he voluntarily left his employment without good cause. The Board further charged him with a recoverable overpayment of benefits and imposed a forfeiture penalty. Claimant now appeals.
We affirm. It is well settled that general dissatisfaction with working conditions is not good cause for leaving one’s employment (see Matter of Scirri [Commissioner of Labor], 42 AD3d 806 [2007]; Matter of Murray [Team Jo-Ann, Inc.—Commissioner of Labor, 41 AD3d 1023, 1023 [2007]). Here, evidence was adduced at the hearing that claimant was dissatisfied with the employer’s failure to provide him with full-time benefits and that he left his job as a result. While claimant testified that the general manager terminated him because he was tired of listening to claimant complain about the lack of full-time benefits, this presented a credibility issue for the Board to resolve (see Matter of Seiglar [Commissioner of Labor], 51 AD3d 1118, 1118 [2008]; Matter of Feierman [Commissioner of Labor], 50 AD3d 1424, 1424 [2008]). Moreover, inasmuch as claimant falsely represented when applying for benefits that he lost his job due to a lack of work, the Board was warranted in charging him with a recoverable overpayment (see Labor Law § 597 [4]; Matter of Ricciardi [Commissioner of Labor], 47 AD3d 1039, 1039-1040 [2008]). Therefore, we find no reason to disturb its decision.
Mercure, J.E, Spain, Lahtinen, Malone Jr. and Stein, JJ., concur. Ordered that the decision is affirmed, without costs.